Citation Nr: 1716964	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low back sprain and strain.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for left and right shin splints.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to January 1996, with service in the Persian Gulf War.  The Veteran's personnel records also indicate he was awarded a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing, which was scheduled for March 2017.  The notice of the hearing was sent to the address of record and the regularity of the mail is presumed.  The Veteran did not appear and thus, his hearing request is deemed withdrawn.  38 C.F.R. 20.704(d).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension, low back sprain and strain, bilateral hearing loss, left and right shin splints, and headaches.  The Board finds that additional development is needed prior to deciding these issues.
First, The Board finds the record is incomplete.  An April 2012 VA examination reveals that the Veteran has a present diagnosis of hypertension and is taking medication, specifically amlodipine and hydrochloriathiazide.  However, the record does not contain any post-service treatment records identifying the source of these medications, indicating that there may be additional treatment records that have not been associated with the claim file.  

In addition, the Veteran was afforded a VA examination in April 2012 for his claimed hearing loss disability.  While the examination showed that the Veteran did not, at the time, have hearing loss for VA purposes, the Board notes that this examination is over five years old.  The Board finds that a new examination is appropriate, particularly one that takes into account this combat Veteran's exposure to noise while in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  After securing all necessary consent forms from the Veteran, obtain all medical records, to include any VA and/or private treatment records, pertaining to the Veteran's claimed disabilities of hypertension, low back sprain and strain, bilateral hearing loss, left and right shin splints, and headaches.  

2.  After the development above has been completed, schedule the Veteran for VA audiological examination to determine the nature and etiology of the claimed bilateral hearing loss.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinion cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

Please state whether the Veteran currently has bilateral hearing loss for VA compensation purposes and if so, whether it is as least likely as not (50 percent probability or greater) related to an incident of his active duty service, to include any routine noise exposure during the Veteran's combat service.  In answering this question, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

3.  After the above development has been completed, take any other steps necessary to adjudicate the issues on appeal, to include scheduling any additional medical examination(s) or obtaining any medical opinion(s) deemed needed as a result of any evidence obtained pursuant to this remand.  Further development of these issues should take into account any applicable statutes implicated due to the Veteran's combat status and service in the Persian Gulf War.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


